Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-5, 7-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aughey et al. (hereinafter Aughey, US 2012/0223936) in view of Moha et al. (hereinafter Moha, US 2014/0365935).
In regards to independent claim 1, 7, 13, 19,  Aughey teaches a map displaying method, comprising: 
receiving a trigger operation in a case that a terminal device displays a map of a first area, and determining a screen coordinate of a trigger point, wherein the map of the first area is a map where a first position is at a center area (Aughey, [0056], [0029], “Process 800 may begin by receiving a first touch on the interface 712 (user interface) (task 802). For example, as shown in FIG. 9 a scene 902 is rendered on the touch sensitive screen 714 of the interface 712, and 2-D locations of the first touch such as each 2-D touch point/location A and B are acquired by the interface 712,” “A display 110 (e.g., a multi-touch interface) comprises a map 102. A first touch is made on a first touch point 104 and a second touch is made on a second touch point 108. An activation indicator 106 indicates a presence of both the first touch point 104 and the second touch point 108 thus activating a 2-D map navigation mode. In the 2-D map navigation mode, at least one of the first touch point 104 and the second touch point 108 can be used to manipulate the map 102”); 
determining a coordinate of a ground projection point corresponding to the trigger point, based on the screen coordinate of the trigger point (Aughey, [0058], “Process 800 may continue by the vector extrapolator 708 extrapolating the first touch/input at the 2-D touch points A and B into the 3-D environment (3-D space) to provide a first 3-D vector extrapolation (task 804). For example, as shown in FIG. 10 a position, an orientation, and a frustum 1002 of a view 1006 (viewing perspective 1006) is used to render the view 1006 based on a camera location C.sub.0 and extrapolate the 2-D touch points A and B into the scene 902. In this manner, the 2-D touch points A and B are extrapolated into the scene 902 to produce the first 3-D vector extrapolation comprising vectors V.sub.0 and V.sub.1 on a boundary of the frustum 1002”).
Aughey fails to explicitly teach switching a currently displayed map of the first area to a map of a second area, in a case that the ground projection point falls within the first area, wherein the map of the second area is a map where the ground projection point is at a center area. Moha teaches switching a currently displayed map of the first area to a map of a second area, in a case that the ground projection point falls within the first area, wherein the map of the second area is a map where the ground projection point is at a center area (Moha, Fig. 14, [0005], “n some embodiments, the mapping application provides a "smart-aim" zoom feature that guides a user during a zoom to a location on the map. In particular, the smart-aim zoom will first determine whether a particular location at which a user would like to zoom is near a particular point of interest on the map. If the user's selected location is near a point of interest on the map, the mapping application of some embodiments zooms to the point of interest on the map”). It would have been obvious to one of ordinary skill in the art, having the teachings of Aughey and Moha before him before the effective filing date of the claimed invention, to modify the 3D navigation taught by Aughey to include the centering zoom of Moha in order to obtain a 3D navigation that includes a centering zoom touch interaction One would have been motivated to make such a combination because it increase legibility of a map by centering the map on POI selected by the user. 
In regards to dependent claim 2, 8, 14, 20,  Aughey teaches the method of claim 1, wherein the screen coordinate of the trigger point is a two-dimensional coordinate in a plane coordinate system constructed on a screen of the terminal device (Aughey, [0058], “Process 800 may continue by the vector extrapolator 708 extrapolating the first touch/input at the 2-D touch points A and B into the 3-D environment (3-D space) to provide a first 3-D vector extrapolation (task 804). For example, as shown in FIG. 10 a position, an orientation, and a frustum 1002 of a view 1006 (viewing perspective 1006) is used to render the view 1006 based on a camera location C.sub.0 and extrapolate the 2-D touch points A and B into the scene 902. In this manner, the 2-D touch points A and B are extrapolated into the scene 902 to produce the first 3-D vector extrapolation comprising vectors V.sub.0 and V.sub.1 on a boundary of the frustum 1002”).
In regards to dependent claim 3, 9, 15, Aughey teaches the method of claim 1, wherein the determining the coordinate of the ground projection point corresponding to the trigger point based on the screen coordinate of the trigger point, comprises: converting the screen coordinate of the trigger point into a three-dimensional coordinate in a currently displayed space; and acquiring the coordinate of the ground projection point corresponding to the trigger point in the three-dimensional coordinate (Aughey, [0058], “Process 800 may continue by the vector extrapolator 708 extrapolating the first touch/input at the 2-D touch points A and B into the 3-D environment (3-D space) to provide a first 3-D vector extrapolation (task 804). For example, as shown in FIG. 10 a position, an orientation, and a frustum 1002 of a view 1006 (viewing perspective 1006) is used to render the view 1006 based on a camera location C.sub.0 and extrapolate the 2-D touch points A and B into the scene 902. In this manner, the 2-D touch points A and B are extrapolated into the scene 902 to produce the first 3-D vector extrapolation comprising vectors V.sub.0 and V.sub.1 on a boundary of the frustum 1002”).
In regards to dependent claim 4, 10, 16, Moha teaches the method of claim 1, wherein the first area covers at least a part of a road surface of a first road (Moha, [0153], “The first stage 1505 illustrates the mapping application displaying a particular area of a map that includes various roads, the user's current location 1515 on the map, and a point of interest 1520.”).
In regards to dependent claim 5, 11, 17, Moha teaches the method of claim 4, further comprising: determining that the ground projection point falls within the first area, in a case that the ground projection point corresponding to the trigger point is located on the at least a part of the road surface of the first road (Moha, [0147], “Otherwise, if the particular location is near (i.e., within a certain threshold distance) a cloud of points of interest/pins (i.e., a group of points of interest within a particular distance of each other on the map), the mapping application zooms to the center of the cloud of points of interest on the map. Otherwise the zoom is directed towards the user's selected location”).

Claim Objections
Claim 6, 12, 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM C TRAPANESE whose telephone number is (571)270-3304. The examiner can normally be reached Monday - Friday 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on (571)270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM C TRAPANESE/Primary Examiner, Art Unit 2171